Matter of Richard M. (Lucy K.) (2021 NY Slip Op 05241)





Matter of Richard M. (Lucy K.)


2021 NY Slip Op 05241


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


826 CA 20-00126

[*1]IN THE MATTER OF THE APPLICATION OF RICHARD M., AS EXECUTOR OF THE ESTATE OF FRANK J.M., DECEASED, PETITIONER-APPELLANT; LUCY K., RESPONDENT, ROBERT K., RICHARD K. AND JOAN H., RESPONDENTS-RESPONDENTS.


LAW OFFICE OF DAVID H. TENNANT PLLC, ROCHESTER (DAVID H. TENNANT OF COUNSEL), FOR PETITIONER-APPELLANT.
WARD GREENBERG HELLER & REIDY LLP, ROCHESTER (JOSHUA MARK AGINS OF COUNSEL), FOR RESPONDENTS-RESPONDENTS. 

	Appeal from a judgment of the Supreme Court, Monroe County (Douglas A. Randall, A.J.), entered July 9, 2019 in a proceeding pursuant to Mental Hygiene Law article 81. The judgment granted the motion of respondents Robert K., Richard K., and Joan H. to dismiss the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: October 1, 2021
Ann Dillon Flynn
Clerk of the Court